     Case 3:20-cv-01256-BEN-AHG Document 36 Filed 02/17/21 PageID.341 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    CASSANDRA LACKMAN,                                Case No.: 3:20-cv-1256-BEN-AHG
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13    v.                                                MOTION TO SUBMIT PLAINTIFF
                                                        TO AN INDEPENDENT MENTAL
14    BLAZIN WINGS, INC., et al.,
                                                        EXAMINATION
15                                  Defendants.
                                                        [ECF No. 35]
16
17
18         This matter comes before the Court on the parties’ Joint Motion to Submit Plaintiff
19   to an Independent Mental Examination. ECF No. 35. According to the Joint Motion, the
20   parties agree that, pursuant to Federal Rule of Civil Procedure 35, Plaintiff has placed her
21   mental condition in controversy and good cause exists to submit Plaintiff to an Independent
22   Mental Examination (“IME”). Id. ¶ 6.
23         Upon due consideration, the Court finds good cause to GRANT the Joint Motion.
24   Accordingly, it is hereby ORDERED:
25         Plaintiff shall submit to a mental examination by forensic and clinical psychologist,
26   Dr. Ellen Stein, over two days on February 24, 2021 and March 31, 2021. Day one will be
27   held at Dr. Stein’s office located at 3033 Fifth Avenue, Suite 220, San Diego, CA 92103
28   and will commence at 10:00 a.m. Day two will be held remotely by video conference and

                                                    1
                                                                              3:20-cv-1256-BEN-AHG
     Case 3:20-cv-01256-BEN-AHG Document 36 Filed 02/17/21 PageID.342 Page 2 of 2



1    will commence at 10:00 a.m. The two-day examination shall consist of generally accepted
2    standardized psychological testing and a psychiatric interview of Plaintiff conducted by
3    Dr. Stein.
4          The IME must be conducted in a manner consistent with the stipulated procedures
5    and constraints set forth in the parties’ Joint Motion.
6
7          IT IS SO ORDERED.
8
9    Dated: February 17, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                           3:20-cv-1256-BEN-AHG
